Citation Nr: 0307735	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for mental deficiency.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1979. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
mental deficiency.


FINDING OF FACT

Mental deficiency is a developmental defect.  


CONCLUSION OF LAW

Mental deficiency is not a disease or injury within the 
meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the April 2002 rating 
decision, the July 2002 statement of the case, and the 
October 2002 supplemental statement of the case.  He was 
specifically told that mental deficiency was not a disease or 
injury within the meaning of the applicable legislation.  The 
veteran was provided with the regulation which addresses 
service connection for a disability due to disease or injury.  
This included the part of the provision, which states, 
"Congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation."

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In an 
October 2001 letter, the RO told him that it had requested 
his original service medical records and verification of his 
service from the National Personnel Records Center.  The RO 
informed the veteran that he could submit the service medical 
records himself, as that would speed up the process.  The RO 
asked the veteran that if he had been treated at a VA 
facility that he should inform it of the location and date 
and that VA would obtain those records.  The RO added that if 
he had received treatment from a private physician that he 
should complete the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each private 
physician and that VA would assist him in obtaining those 
records.  The RO informed the veteran that it would make 
reasonable efforts to help him obtain the evidence necessary 
for his claim but that it was ultimately his responsibility 
to submit evidence to substantiate his claim.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO received the veteran's service medical 
records through the veteran.  The veteran did not indicate he 
had received any treatment from a VA facility.  The RO 
obtained the private medical records from Dr. Johnson and the 
veteran submitted private medical records from both Dr. 
Johnson and Dr. Balmer.  The veteran also submitted copies of 
medical records that were used for his claim for Social 
Security Administration benefits (which benefits were 
denied).  The veteran has not alleged that there exists any 
records that VA has not obtained.

The Board notes that the RO did not have the veteran examined 
in conjunction with his claim.  The law states that an 
examination is necessary when the evidence contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active military service, but the evidence does not 
contain sufficient medical evidence for VA to make a 
decision.  Here, the veteran has not brought forth competent 
evidence of a current disability.  As stated above, mental 
deficiency is not considered a disease or injury for VA 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The 
evidence of record establishes only that the veteran has 
mental deficiency.  There is no competent evidence that the 
veteran has a psychiatric disability due to disease or 
injury.  Therefore, VA had no duty to provide a VA 
examination in conjunction with the veteran's claim.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The service medical records show that the veteran was 
determined not to have the mental aptitude to remain in 
service.  He was noted to be taking a long time to complete 
basic training without success.  A July 1979 document shows 
that the commanding officer stated the veteran was well 
motivated and had given basic training his best effort.  
However, he noted that the veteran had been given an 
"extensive amount of individual attention by his drill 
sergeants and peer instructors" and had "been unable to 
satisfactorily perform to standards in most basic soldier 
skills."  The commanding officer stated that veteran had 
demonstrated an inability to master any basic soldier skills 
without an inordinate amount of individual attention.  The 
veteran was determined to be not suited for military service 
and was separated from service.

Records from the Social Security Administration show that the 
veteran was diagnosed with borderline intellectual 
functioning.  

The private medical records from Drs. Johnson and Balmer show 
treatment for physical disabilities.

An April 2002 letter from a vocational rehabilitation 
counselor stated that the veteran had mental retardation.  In 
an August 2002 letter, a retired lieutenant colonel stated 
that he had known the veteran since he was a young student in 
his mother's special education class and that the veteran was 
a serious, sensitive, and caring young boy.  He noted that he 
had had an opportunity to observe those qualities in the 
veteran.  He stated he had not seen the veteran since the 
veteran was discharged from service 

Under the applicable criteria, service connection may be 
granted for a disability due to a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Notwithstanding the lack of a 
diagnosis of a disability during service, service connection 
may still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Mental deficiency is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disease or injury in the meaning of applicable legislation 
for disability compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that there is no legal basis to grant the 
veteran's claim for service connection for mental deficiency.  
The law is clear-a mental deficiency is deemed to be a 
congenital or developmental abnormality and is not considered 
to be a disability for the purposes of service connection.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

Alternatively, the veteran has alleged that his mental 
deficiency was aggravated in service.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2002).  As stated above, mental deficiency is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Thus, even if the Board 
concedes that the veteran had mental deficiency prior to 
service, a defect cannot be aggravated in service.  See 
VAOPGCPRECOP 82-90 (July 1990).

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for mental deficiency is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

